      Case 4:21-cv-00098 Document 1 Filed on 01/12/21 in TXSD Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 HELAYNE SEIDMAN,

                               Plaintiff,                     Docket No. 4:21-98

        - against -                                           JURY TRIAL DEMANDED


 BACKCHINA, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Helayne Seidman (“Seidman” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Backchina, LLC (“Backchina” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Richard Luthmannl, owned and registered by Seidman, a professional

photographer. Accordingly, Seidman seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:21-cv-00098 Document 1 Filed on 01/12/21 in TXSD Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Texas and is registered with the Texas

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Seidman is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 16 St. Marks

Place, Apt 4B, New York, New York 10003.

       6.      Upon information and belief, Backchina is a domestic limited liability company

duly organized and existing under the laws of the State of Texas, with a place of business at

11200 Broadway, Suite 2743, Pearland, Texas 77584. Upon information and belief, Backchina is

registered with the Texas Department of Corporations to do business in Texas. At all times

material hereto, Backchina has owned and operated a website at the URL: www.BackChina.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Seidman photographed Richard Luthmannl (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Seidman is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-035-320.

       B.      Defendant’s Infringing Activities
          Case 4:21-cv-00098 Document 1 Filed on 01/12/21 in TXSD Page 3 of 4




          10.   Backchina ran an article on the Website. See:

https://www.backchina.com/news/2015/08/19/379536.html. The article featured the Photograph.

A screenshot of the Photograph on the Website is attached hereto as Exhibit B.

          11.   Backchina did not license the Photograph from Plaintiff for its Website, nor did

Backchina have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Backchina infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Backchina is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Backchina

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF
      Case 4:21-cv-00098 Document 1 Filed on 01/12/21 in TXSD Page 4 of 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Backchina be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded her costs, expenses and attorneys’ fees;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 12, 2021
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Helayne Seidman
